EXHIBIT 10.11

 

COMBIMATRIX CORPORATION

 

NOTICE OF GRANT OF STOCK OPTION

 

Notice is hereby given of the following option grant (the “Option”)(1) to
purchase shares of the “Common Stock” (as defined in the 2006 CombiMatrix Stock
Incentive Plan (the “Plan”)) of CombiMatrix Corporation (the “Corporation”):

 

Optionee:

 

 

 

 

 

 

 

Grant Date:

 

 

 

 

 

 

 

Vesting Commencement Date:

 

 

 

 

 

 

 

Exercise Price:

 

 

 

 

 

 

 

Expiration Date:

 

 

 

 

 

 

 

 

Incentive Stock Options

 

Non-Statutory Stock Options

 

 

 

 

Option Number:

 

 

 

 

 

 

 

Number of Option Shares:

 

 

 

 

Vesting and Exercise Schedule:  This is a Performance-Based Option and shall
initially be unvested.  The Performance-Based Option shall fully vest when, and
if, the Company achieves Break-Even EBITDA for one fiscal quarter within
eighteen months following the Effective Date of this award, which is
                                .  Should this criterion not be reached by
                                , or if Optionee’s service with the Company
ceases during this time, this option shall expire unvested.

 

Optionee understands and agrees that the Option is granted subject to and in
accordance with the terms of the Plan. Optionee further agrees to be bound by
the terms of the Plan and the terms of the Option as set forth in the Stock
Option Agreement attached hereto as Exhibit A (“Stock Option Agreement”). 
Optionee hereby acknowledges prior receipt of a copy of the official prospectus
for the Plan as well as a copy of the Plan.

 

No Employment or Service Contract.  Nothing in this Notice or in the attached
Stock Option Agreement or in the Plan shall confer upon Optionee any right to
continue in Service for any period of specific duration or interfere with or
otherwise restrict in any way the rights of the Corporation (or any Parent or
Subsidiary employing or retaining Optionee) or of Optionee, which rights are
hereby expressly reserved by each, to terminate Optionee’s Service at any time
for any reason, with or without cause.

 

Definitions.  All capitalized terms in this Notice shall have the meaning
assigned to them in this Notice or in the attached Stock Option Agreement.

 

--------------------------------------------------------------------------------

(1)         This option grant represents only one Option even if two separate
options numbers are listed on this Notice.  Separate option numbers have been
assigned (for internal record keeping purposes only) if, on the Grant Date, a
portion of the Option qualifies as an incentive stock option (“ISO”) under
Section 422 of the Code and a portion of the Option does not qualify as an ISO
(a “Non-Statutory Option”) as a result of the ISO limitation described in
Paragraph 17(b) of the Stock Option Agreement attached hereto as Exhibit A.

 

--------------------------------------------------------------------------------


 

If the spousal consent below is not signed, the Optionee represents and warrants
that he or she is not married.

 

 

DATED-

 

 

 

 

COMBIMATRIX CORPORATION,

 

a Delaware corporation

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

SIGNATURE OF OPTIONEE

 

 

 

Address:

 

 

 

By his or her signature below, the spouse of the Optionee acknowledges that he
or she has read the Stock Option Agreement and the Plan and is familiar with the
terms and provisions thereof, and agrees to be bound by all the terms and
conditions of said Agreement and said Plan.

 

 

 

 

Spouse

 

Date

 

 

ATTACHMENTS

 

EXHIBIT A — STOCK OPTION AGREEMENT

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

COMBIMATRIX CORPORATION

 

STOCK OPTION AGREEMENT

 

R E C I T A L S:

 

A.                                    The Board has adopted the Plan for the
purpose of retaining the services of selected Employees, non-employee members of
the Board or of the board of directors of any Parent or Subsidiary and
consultants and other independent advisors who provide services to the
Corporation (or any Parent or Subsidiary).

 

B.                                    Optionee is to render valuable services to
the Corporation (or a Parent or Subsidiary), and this Agreement is executed
pursuant to, and is intended to carry out the purposes of, the Plan in
connection with the Corporation’s grant of an option to Optionee.

 

C.                                    All capitalized terms in this Agreement
shall have the meaning assigned to them in the attached Appendix.

 

NOW, THEREFORE, it is hereby agreed as follows:

 

1.              GRANT OF OPTION. The Corporation hereby grants to Optionee, as
of the Grant Date, an option to purchase up to the number of Option Shares
specified in the Grant Notice. The Option Shares shall be purchasable from time
to time during the option term specified in Paragraph 2 hereof at the Exercise
Price.

 

2.              OPTION TERM. This option shall have a maximum term of ten (10)
years measured from the Grant Date and shall accordingly expire at the close of
business on the Expiration Date, unless sooner terminated in accordance with
Paragraph 5 or 6 hereof.

 

3.              LIMITED TRANSFERABILITY. This option shall be neither
transferable nor assignable by Optionee other than by will or by the laws of
descent and distribution following Optionee’s death and may be exercised, during
Optionee’s lifetime, only by Optionee. However, if this option is designated a
Non-Statutory Option in the Grant Notice, then this option may be assigned in
whole or in part during Optionee’s lifetime to one or more members of the
Optionee’s Immediate Family or to a trust established for the exclusive benefit
of Optionee or one or more members of the Optionee’s Immediate Family or to the
Optionee’s former spouse, to the extent such assignment is in connection with
Optionee’s estate plan or pursuant to a domestic relations order.  The assigned
portion shall be exercisable only by the person or persons who acquire a
proprietary interest in the option pursuant to such assignment. The terms
applicable to the assigned portion shall be the same as those in effect for this
option immediately prior to such assignment.  Notwithstanding the foregoing, the
Optionee may also designate one or more persons as the beneficiary or
beneficiaries of this option and this option shall, in accordance with such
designation, automatically be transferred to such beneficiary or beneficiaries
upon the Optionee’s death while holding this option.  Such beneficiary or
beneficiaries shall take the transferred option subject to all the terms and
conditions of this Agreement, including (without limitation) the limited time
period during which the option may be exercised following the Optionee’s death.

 

4.              DATES OF EXERCISE. This option shall become exercisable for the
Option Shares in one or more installments as specified in the Grant Notice. As
the option becomes exercisable for such installments, those installments shall
accumulate, and the option shall remain exercisable for the accumulated
installments until the Expiration Date or sooner termination of the option term
under Paragraph 5 or 6 hereof.

 

--------------------------------------------------------------------------------


 

5.              CESSATION OF SERVICE. The option term specified in Paragraph 2
hereof shall terminate (and this option shall cease to be outstanding) prior to
the Expiration Date should any of the following provisions become applicable:

 

(a)         Should Optionee cease to remain in Service for any reason (other
than death, Permanent Disability or Misconduct) while this option is
outstanding, then Optionee shall have a period of three (3) months (commencing
with the date of such cessation of Service) during which to exercise this
option, but in no event shall this option be exercisable at any time after the
Expiration Date.

 

(b)         Should Optionee die while this option is outstanding, then the
personal representative of Optionee’s estate or the person or persons to whom
the option is transferred pursuant to Optionee’s will or in accordance with the
laws of descent and distribution or any person or trust to whom all or a portion
of this option is transferred in accordance with Paragraph 3 hereof or the
designated beneficiary or beneficiaries of this option shall have the right to
exercise this option. Such right shall lapse, and this option shall cease to be
outstanding, upon the earlier of (i) the expiration of the twelve (12)-month
period measured from the date of Optionee’s death or (ii) the Expiration Date.

 

(c)          Should Optionee cease Service by reason of Permanent Disability
while this option is outstanding, then Optionee shall have a period of twelve
(12) months (commencing with the date of such cessation of Service) during which
to exercise this option. In no event shall this option be exercisable at any
time after the Expiration Date.

 

(d)         During the limited period of post-Service exercisability, this
option may not be exercised in the aggregate for more than the number of vested
Option Shares for which the option is exercisable at the time of Optionee’s
cessation of Service. Upon the expiration of such limited exercise period or (if
earlier) upon the Expiration Date, this option shall terminate and cease to be
outstanding for any vested Option Shares for which the option has not been
exercised. However, this option shall, immediately upon Optionee’s cessation of
Service for any reason, terminate and cease to be outstanding with respect to
any Option Shares for which this option is not otherwise at that time
exercisable.

 

(e)          Should Optionee’s Service be terminated for Misconduct, then this
option shall terminate immediately and cease to remain outstanding.

 

6.              SPECIAL ACCELERATION OF OPTION.  This option may vest on an
accelerated basis in connection with a Change in Control or a Hostile Takeover
pursuant to the terms of the Plan.

 

7.              ADJUSTMENT IN OPTION SHARES. Should any change be made to the
Common Stock by reason of any stock split, stock dividend, recapitalization,
combination of shares, exchange of shares or other change affecting the
outstanding Common Stock as a class without the Corporation’s receipt of
consideration, appropriate adjustments shall be made to (i) the total number
and/or class of securities subject to this option and (ii) the Exercise Price in
order to reflect such change and thereby preclude a dilution or enlargement of
benefits hereunder.

 

8.              STOCKHOLDER RIGHTS. The holder of this option shall not have any
stockholder rights with respect to the Option Shares until such person shall
have exercised the option, paid the Exercise Price and become a holder of record
of the purchased shares.

 

9.              MANNER OF EXERCISING OPTION.

 

(a)         In order to exercise this option with respect to all or any part of
the Option Shares for which this option is at the time exercisable, Optionee (or
any other person or persons exercising the option) must take the following
actions:

 

(i)             Execute and deliver to the Corporation a Notice of Exercise for
the Option Shares for which the option is exercised.

 

(ii)          Pay the aggregate Exercise Price for the purchased shares in one
or more of the following forms:

 

(A)                               cash or check made payable to the Corporation;

 

--------------------------------------------------------------------------------


 

(B)                               shares of Common Stock held by Optionee (or
any other person or persons exercising the option) for the requisite period
necessary to avoid a charge to the Corporation’s earnings for financial
reporting purposes and valued at Fair Market Value on the Exercise Date; or

 

(C)                               to the extent the option is exercised for
vested Option Shares, through a special sale and remittance procedure pursuant
to which Optionee (or any other person or persons exercising the option) shall
concurrently provide irrevocable instructions (I) to a Corporation-designated
brokerage firm to effect the immediate sale of the purchased shares and remit to
the Corporation, out of the sale proceeds available on the settlement date,
sufficient funds to cover the aggregate Exercise Price payable for the purchased
shares plus all applicable Federal, state and local income and employment taxes
required to be withheld by the Corporation by reason of such exercise and (II)
to the Corporation to deliver the certificates for the purchased shares directly
to such brokerage firm in order to complete the sale.

 

Except to the extent the sale and remittance procedure is utilized in connection
with the option exercise, payment of the Exercise Price must accompany the
Notice of Exercise delivered to the Corporation in connection with the option
exercise.

 

(iv)      Furnish to the Corporation appropriate documentation that the person
or persons exercising the option (if other than Optionee) have the right to
exercise this option.

 

(v)         Make appropriate arrangements with the Corporation (or Parent or
Subsidiary employing or retaining Optionee) for the satisfaction of all Federal,
state and local income and employment tax withholding requirements applicable to
the option exercise.

 

(b)         As soon as practical after the Exercise Date, the Corporation shall
issue to or on behalf of Optionee (or any other person or persons exercising
this option) a certificate for the purchased Option Shares, with the appropriate
legends affixed thereto.  To the extent any such Option Shares are unvested, the
certificates for those Option Shares shall be endorsed with an appropriate
legend evidencing the Corporation’s repurchase rights and may be held in escrow
with the Corporation until such shares vest.

 

(c)          In no event may this option be exercised for any fractional shares.

 

10.       NO IMPAIRMENT OF RIGHTS. This Agreement shall not in any way affect
the right of the Corporation to adjust, reclassify, reorganize or otherwise make
changes in its capital or business structure or to merge, consolidate, dissolve,
liquidate or sell or transfer all or any part of its business or assets.  In
addition, this Agreement shall not in any way be construed or interpreted so as
to affect adversely or otherwise impair the rights of the Corporation (or any
Parent or Subsidiary employing or retaining Optionee) or of Optionee, which
rights are hereby expressly reserved by each, to terminate Optionee’s Service at
any time for any reason, with or without cause.

 

11.       COMPLIANCE WITH LAWS AND REGULATIONS.

 

(a)         The exercise of this option and the issuance of the Option Shares
upon such exercise shall be subject to compliance by the Corporation and
Optionee with all applicable requirements of law relating thereto and with all
applicable regulations of any Stock Exchange (or the Nasdaq Capital Market, if
applicable) on which the Common Stock may be listed for trading at the time of
such exercise and issuance.

 

(b)         The inability of the Corporation to obtain approval from any
regulatory body having authority deemed by the Corporation to be necessary to
the lawful issuance and sale of any Common Stock pursuant to this option shall
relieve the Corporation of any liability with respect to the non-issuance or
sale of the Common Stock as to which such approval shall not have been obtained.
The Corporation, however, shall use its best efforts to obtain all such
approvals.

 

--------------------------------------------------------------------------------


 

12.       SUCCESSORS AND ASSIGNS. Except to the extent otherwise provided in
Paragraphs 3 and 6 hereof, the provisions of this Agreement shall inure to the
benefit of, and be binding upon, the Corporation and its successors and assigns
and Optionee, Optionee’s assigns and the legal representatives, heirs and
legatees of Optionee’s estate.

 

13.       NOTICES. Any notice required to be given or delivered to the
Corporation under the terms of this Agreement shall be in writing and addressed
to the Corporation at its principal corporate offices. Any notice required to be
given or delivered to Optionee shall be in writing and addressed to Optionee at
the address indicated below Optionee’s signature line on the Grant Notice. All
notices shall be deemed effective upon personal delivery or upon deposit in the
U.S. mail, postage prepaid and properly addressed to the party to be notified.

 

14.       CONSTRUCTION. This Agreement and the option evidenced hereby are made
and granted pursuant to the Plan and are in all respects limited by and subject
to the terms of the Plan. All decisions of the Plan Administrator with respect
to any question or issue arising under the Plan or this Agreement shall be
conclusive and binding on all persons having an interest in this option.

 

15.       GOVERNING LAW. The interpretation, performance and enforcement of this
Agreement shall be governed by the laws of the State of Delaware without resort
to that State’s conflict-of-laws rules.

 

16.       EXCESS SHARES. If the Option Shares covered by this Agreement exceed,
as of the Grant Date, the number of shares of Common Stock which may without
stockholder approval be issued under the Plan, then this option shall be void
with respect to those excess shares, unless stockholder approval of an amendment
sufficiently increasing the number of shares of Common Stock issuable under the
Plan is obtained in accordance with the provisions of the Plan.

 

17.       ADDITIONAL TERMS APPLICABLE TO AN INCENTIVE OPTION. In the event this
option is designated an Incentive Option in the Grant Notice, the option is
intended to be an incentive stock option as described in Code Section 422, but
the Corporation does not represent or warrant that the option qualifies as
such.  The Optionee should consult with the Optionee’s own tax advisors
regarding the tax effects of this option and the requirements necessary to
obtain favorable income tax treatment under Code Section 422, including, but not
limited to, holding period requirements with respect to the Option Shares after
exercise of this option.  In addition, the following terms and conditions shall
also apply to the grant:

 

(a)         This option shall cease to qualify for favorable tax treatment as an
Incentive Option if (and to the extent) this option is exercised for one or more
Option Shares: (A) more than three (3) months after the date Optionee ceases to
be an Employee for any reason other than death or Permanent Disability or (B)
more than twelve (12) months after the date Optionee ceases to be an Employee by
reason of Permanent Disability.

 

(b)         No installment under this option shall qualify for favorable tax
treatment as an Incentive Option if (and to the extent) the aggregate Fair
Market Value (determined at the Grant Date) of the Common Stock for which such
installment first becomes exercisable hereunder would, when added to the
aggregate value (determined as of the respective date or dates of grant) of the
Common Stock or other securities for which this option or any other Incentive
Options granted to Optionee prior to the Grant Date (whether under the Plan or
any other option plan of the Corporation or any Parent or Subsidiary) first
become exercisable during the same calendar year, exceed One Hundred Thousand
Dollars ($100,000) in the aggregate. Should such One Hundred Thousand Dollar
($100,000) limitation be exceeded in any calendar year, this option shall
nevertheless become exercisable for the excess shares in such calendar year as a
Non-Statutory Option.

 

--------------------------------------------------------------------------------


 

(c)          Should the exercisability of this option be accelerated upon a
Change in Control, then this option shall qualify for favorable tax treatment as
an Incentive Option only to the extent the aggregate Fair Market Value
(determined at the Grant Date) of the Common Stock for which this option first
becomes exercisable in the calendar year in which the Change in Control occurs
does not, when added to the aggregate value (determined as of the respective
date or dates of grant) of the Common Stock or other securities for which this
option or one or more other Incentive Options granted to Optionee prior to the
Grant Date (whether under the Plan or any other option plan of the Corporation
or any Parent or Subsidiary) first become exercisable during the same calendar
year, exceed One Hundred Thousand Dollars ($100,000) in the aggregate. Should
the applicable One Hundred Thousand Dollar ($100,000) limitation be exceeded in
the calendar year of such Change in Control, the option may nevertheless be
exercised for the excess shares in such calendar year as a Non-Statutory Option.

 

(d)         Should Optionee hold, in addition to this option, one or more other
options to purchase Common Stock which become exercisable for the first time in
the same calendar year as this option, then the foregoing limitations on the
exercisability of such options as Incentive Options shall be applied on the
basis of the order in which such options are granted.

 

--------------------------------------------------------------------------------


 

APPENDIX

 

The following definitions shall be in effect under the Agreement:

 

A.                                    AGREEMENT shall mean this Stock Option
Agreement.

 

B.                                    BOARD shall mean the Corporation’s Board
of Directors.

 

C.                                    CERTIFICATE OF INCORPORATION shall mean
the Certificate of Incorporation of CombiMatrix Corporation as filed with the
Delaware Secretary of State and all subsequent amendments, supplements,
modifications and replacements thereof.

 

D.                                    CHANGE IN CONTROL shall mean a change in
ownership or control of the Corporation effected through any of the following
transactions:

 

(i)                                     a stockholder-approved merger or
consolidation in which securities possessing more than fifty percent (50%) of
the total combined voting power of the Corporation’s outstanding securities are
transferred to a person or persons different from the persons holding those
securities immediately prior to such transaction, or

 

(ii)                                  a sale, transfer or other disposition of
all or substantially all of the Corporation’s assets to an entity which is not a
Subsidiary of the Corporation, or

 

(iii)                               the acquisition, directly or indirectly by
any person or related group of persons (other than the Corporation or a person
that directly or indirectly controls, is controlled by, or is under common
control with, the Corporation), of beneficial ownership (within the meaning of
Rule 13d-3 of the 1934 Act) of securities possessing more than fifty percent
(50%) of the total combined voting power of the Corporation’s outstanding
securities pursuant to a tender or exchange offer made directly to the
Corporation’s stockholders.

 

E.                                     CODE shall mean the Internal Revenue Code
of 1986, as amended.

 

F.                                    COMMON STOCK shall mean shares of the
Corporation’s Common Stock (as defined in the Certificate of Incorporation).

 

G.                                    CORPORATION shall mean CombiMatrix
Corporation, a Delaware corporation and any corporate successor to all or
substantially all of the assets or the voting stock of CombiMatrix Corporation
that has by appropriate action assumed this option.

 

H.                                   EMPLOYEE shall mean an individual who is in
the employ of the Corporation (or any Parent or Subsidiary), subject to the
control and direction of the employer entity as to both the work to be performed
and the manner and method of performance.

 

I.                                        EXERCISE DATE shall mean the date on
which the option shall have been exercised in accordance with Paragraph 9
hereof.

 

J.                                        EXERCISE PRICE shall mean the exercise
price per Option Share as specified in the Grant Notice.

 

K.                                   EXPIRATION DATE shall mean the date on
which the option expires as specified in the Grant Notice.

 

L.                                     FAIR MARKET VALUE per share of Common
Stock on any relevant date shall be determined in accordance with the following
provisions:

 

(i)                                     If the Common Stock is at the time
traded on the Nasdaq Capital Market, then the Fair Market Value shall be the
closing selling price per share of Common Stock on the date in question, as the
price is reported on the Nasdaq Capital Market. If there is no closing selling
price for the Common Stock on the date in question, then the Fair Market Value
shall be the closing selling price on the last preceding date for which such
quotation exists.

 

--------------------------------------------------------------------------------


 

(ii)                                  If the Common Stock is at the time listed
on any Stock Exchange, then the Fair Market Value shall be the closing selling
price per share of Common Stock on the date in question on the Stock Exchange
determined by the Plan Administrator to be the primary market for the Common
Stock, as such price is officially quoted in the composite tape of transactions
on such exchange. If there is no closing selling price for the Common Stock on
the date in question, then the Fair Market Value shall be the closing selling
price on the last preceding date for which such quotation exists.

 

(iii)                               If the Common Stock is at the time not
traded on the Nasdaq National Market or listed on any Stock Exchange, but is
regularly traded in any over-the-counter market, then the Fair Market Value
shall be the average of the bid and asked prices per share of Common Stock in
such over-the-counter market on the date in question.  If there are no bid and
asked prices on the date in question, then the Fair Market Value shall be the
average of the bid and asked prices in such over-the-counter market on the last
preceding date for which such prices exist.

 

(iv)                              If the Common Stock is at the time not traded
as described in (i), (ii) or (iii) above, then the Fair Market Value of a share
of Common Stock shall be determined by the Plan Administrator, after taking into
account such factors as it deems appropriate.

 

M.                                 GRANT DATE shall mean the date of grant of
the option as specified in the Grant Notice.

 

N.                                    GRANT NOTICE shall mean the Notice of
Grant of Stock Option accompanying the Agreement, pursuant to which Optionee has
been informed of the basic terms of the option evidenced hereby.

 

O.                                    HOSTILE TAKE-OVER shall mean either of the
following events effecting a change in control or ownership of the Corporation:

 

(i)                                     the acquisition, directly or indirectly,
by any person or related group of persons (other than the Corporation or a
person that directly or indirectly controls, is controlled by, or is under
common control with, the Corporation) of beneficial ownership (within the
meaning of Rule 13d-3 of the 1934 Act) of securities possessing more than fifty
percent (50%) of the total combined voting power of the Corporation’s
outstanding securities pursuant to a tender or exchange offer made directly to
the Corporation’s stockholders which the Board does not recommend such
stockholders to accept, or

 

(ii)                                  a change in the composition of the Board
over a period of thirty-six (36) consecutive months or less such that a majority
of the Board members ceases, by reason of one or more contested elections for
Board membership, to be comprised of individuals who either (A) have been Board
members continuously since the beginning of such period or (B) have been elected
or nominated for election as Board members during such period by at least a
majority of the Board members described in clause (A) who were still in office
at the time the Board approved such election or nomination.

 

P.                                      IMMEDIATE FAMILY shall mean any child,
stepchild, grandchild, parent, stepparent, grandparent, spouse, sibling,
mother-in-law, father-in-law, son-in-law, daughter-in-law, brother-in-law, or
sister-in-law and shall include adoptive relationships.

 

Q.                                    INCENTIVE OPTION shall mean an option
which satisfies the requirements of Code Section 422.

 

R.                                    MISCONDUCT shall mean the commission of
any act of fraud, embezzlement or dishonesty by Optionee, any unauthorized use
or disclosure by Optionee of confidential information or trade secrets of the
Corporation (or any Parent or Subsidiary), or any other intentional misconduct
by Optionee adversely affecting the business or affairs of the Corporation (or
any Parent or Subsidiary) in a material manner. The foregoing definition shall
not be deemed to be inclusive of all the acts or omissions which the Corporation
(or any Parent or Subsidiary) may consider as grounds for the dismissal or
discharge of Optionee or any other person in the Service of the Corporation (or
any Parent or Subsidiary).

 

--------------------------------------------------------------------------------


 

S.                                      NON-STATUTORY OPTION shall mean an
option not intended to satisfy the requirements of Code Section 422.

 

T.                                     NOTICE OF EXERCISE shall mean the notice
of exercise in the form attached hereto as Exhibit B.

 

U.                                    OPTION SHARES shall mean the number of
shares of Common Stock subject to the option as specified in the Grant Notice.

 

V.                                    OPTIONEE shall mean the person to whom the
option is granted as specified in the Grant Notice.

 

W.                                 PARENT shall mean any corporation (other than
the Corporation) in an unbroken chain of corporations ending with the
Corporation, provided each corporation in the unbroken chain (other than the
Corporation) owns, at the time of the determination, stock possessing fifty
percent (50%) or more of the total combined voting power of all classes of stock
in one of the other corporations in such chain.

 

X.                                    PERMANENT DISABILITY shall mean the
inability of Optionee to engage in any substantial gainful activity by reason of
any medically determinable physical or mental impairment which can be expected
to result in death or has lasted or can be expected to last for a continuous
period of twelve (12) months or more.

 

Y.                                    PLAN shall mean the Corporation’s 2006
CombiMatrix Stock Incentive Plan.

 

Z.                                     PLAN ADMINISTRATOR shall mean either the
Board or a committee of the Board acting in its capacity as administrator of the
Plan.

 

AA.                           SERVICE shall mean the Optionee’s performance of
services for the Corporation (or any Parent or Subsidiary) in the capacity of an
Employee, a non-employee member of the board of directors or a consultant or
independent advisor.

 

BB.                           STOCK EXCHANGE shall mean the NASDAQ stock market
exchange or equivalent national stock market exchange.

 

CC.                           SUBSIDIARY shall mean any corporation (other than
the Corporation) in an unbroken chain of corporations beginning with the
Corporation, provided each corporation (other than the last corporation) in the
unbroken chain owns, at the time of the determination, stock possessing fifty
percent (50%) or more of the total combined voting power of all classes of stock
in one of the other corporations in such chain.

 

--------------------------------------------------------------------------------

 